74 F.3d 1227
William Seymour v. Patty Azzara, MartinV.Walsh, James W. Riggs, John P. Skowronski, John J. Rice,Bureau of Inst. Parole Services, Paul J. Descano, Directorof Bureau of Supervision, Robert E. Yerger, Bureau ofAdministrative Services, Darlene E. Zelayny, ExecutiveAsst., Thomas A. Marshall, Division of Personnel (Director),Ledelle A. Ingram, Affirmative Action Officer, Allen Castor,Chairman of Parole Board, Dahle D. Binagman, Dr., (BoardMember), Gary R. Lucht, (Board
NO. 95-1774
United States Court of Appeals,Third Circuit.
Dec 18, 1995

Appeal From:  E.D.Pa., No. 95-01892,
VanArtsdalen, J.


1
AFFIRMED.